NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ROBERT AJAMIAN,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5063
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00041-PEC, Chief Judge Patricia E.
Campbell-Smith.
                 ______________________

                Decided: July 14, 2015
                ______________________

   ROBERT AJAMIAN, Latham, NY, pro se.

    MARK E. PORADA, Commercial Litigation Branch,
United States Department of Justice, Washington, DC,
for defendant-appellee. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., DONALD E. KINNER.
                ______________________

      Before O’MALLEY, WALLACH, and HUGHES, Circuit
                       Judges.
2                                           AJAMIAN   v. US



PER CURIAM.
    Robert Ajamian appeals from the final order of the
United States Court of Federal Claims (“Court of Federal
Claims”) dismissing his suit for lack of jurisdiction.
Ajamian v. United States, No. 15-41C, 2015 WL 739955
(Fed. Cl. Feb. 20, 2015) (“Final Order”). Because we find
that the Court of Federal Claims properly dismissed
Ajamian’s claims for lack of jurisdiction, we affirm.
                     I. BACKGROUND
    The basis of Ajamian’s lawsuit is his assertion that
the lawyers for his father’s estate failed to pursue a
medical malpractice claim on his father’s behalf against a
doctor in private practice in the state of New York. Aja-
mian has already litigated these issues in New York state
and federal courts. See Ajamian v. New York, No. 13-cv-
1316, 2014 WL 3928448 (N.D.N.Y. Aug. 11, 2014). After
both courts dismissed his claims and those dismissals
were affirmed on appeal, Ajamian filed the present suit in
the Court of Federal Claims seeking a writ of prohibition
and $42 million in damages for alleged violations of both
his constitutional rights and 28 U.S.C. § 1331 by the New
York state and federal courts.
     The Court of Federal Claims dismissed Ajamian’s
suit, explaining that it did not have jurisdiction over his
claims. Because it did not possess appellate jurisdiction
over the New York state and federal courts that denied
Ajamian’s initial claims, the Court of Federal Claims
explained that it did not have jurisdiction to issue a writ
of prohibition against those courts. Final Order, 2015 WL
739955, at *3. Regarding his claims for monetary damag-
es, the Court of Federal Claims explained that it only had
jurisdiction over claims against the United States, not
those against government officials or states. To the
extent Ajamian raised a claim arising under 42 U.S.C. §
1983 against the United States, moreover, the Court of
Federal Claims reasoned that United States district
AJAMIAN   v. US                                           3



courts had exclusive jurisdiction over his claim. Id. at *3–
4. Finally, the Court of Federal Claims found that trans-
fer of the case to another court would not be appropriate
because a United States district court already had ruled
on his claims. Id. at *5.
    Ajamian filed a motion for reconsideration, but the
court denied his motion, explaining that his attempts to
reframe his claims under 28 U.S.C. § 1331 were unsuc-
cessful because the Court of Federal Claims still did not
have jurisdiction. Ajamian v. United States, No. 15-41C,
slip op. at 2 (Fed. Cl. Mar. 10, 2015). Ajamian timely
appealed to this court.
                      II. DISCUSSION
     “Whether the Court of Federal Claims properly dis-
missed [a plaintiff’s] amended complaint for lack of sub-
ject-matter jurisdiction is a question of law that we review
de novo.” Folden v. United States, 379 F.3d 1344, 1354
(Fed. Cir. 2004). In determining whether the Court of
Federal Claims possessed subject matter jurisdiction, “the
allegations stated are taken as true and jurisdiction is
decided on the face of the pleadings.” Shearin v. United
States, 992 F.2d 1195, 1195–96 (Fed. Cir. 1993).
     On appeal, Ajamian argues that the Court of Federal
Claims “[f]ailed to take into account [his] constitutional
rights” and violated his right to due process. Appellant’s
Br. 1. He contends that the Court of Federal Claims
misapplied the Constitution, 28 U.S. Code § 1331, and
Bivens v. Six Unknown Named Agents of Federal Bureau
of Narcotics, 403 U.S. 388 (1971). Appellant’s Br. 1.
Ajamian also supplemented his appeal with a separate
filing, in which he argued that his case should not be
dismissed without a trial. Appellant’s April 17 Filing at
1–2.
   We understand that Ajamian feels that his family has
been wronged and wants his claims to be heard. The
4                                            AJAMIAN   v. US



Court of Federal Claims properly dismissed his case for
lack of jurisdiction, however.      The jurisdiction of the
Court of Federal Claims is limited by the Tucker Act to
“any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or im-
plied contract with the United States, or for liquidated or
unliquidated damages in cases sounding in tort.” 28
U.S.C. § 1491(a)(1). To the extent Ajamian’s claims seek
relief against the state or federal judges individually, the
state of New York, or the private attorneys who handled
his father’s estate, the Court of Federal Claims did not
have jurisdiction to address his claims. “The Tucker Act
grants the Court of Federal Claims jurisdiction over suits
against the United States, not against individual federal
officials.” Brown v. United States, 105 F.3d 621, 624 (Fed.
Cir. 1997) (citing 28 U.S.C. § 1491(a)); id. (“Bivens actions
. . . lie outside the jurisdiction of the Court of Federal
Claims.”).
      Furthermore, to the extent that Ajamian asserts
claims against the United States, rather than individual
federal or state officials, the Court of Federal Claims still
lacked jurisdiction over those claims. Ajamian references
42 U.S.C. § 1983 and 28 U.S.C. § 1331 in his pleadings as
the possible bases for his claims, but United States dis-
trict courts have original jurisdiction over claims arising
under those statutes. See 28 U.S.C. § 1343(a) (“The
district court shall have original jurisdiction of any civil
action authorized by law to be commenced by any person:
. . . (4) To recover damages or to secure equitable or other
relief under any Act of Congress providing for the protec-
tion of civil rights.” (emphasis added)); id. § 1331 (“The
district courts shall have original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties of
the United States.” (emphasis added)). Because “[t]he
Court of Federal Claims is not a district court of the
United States,” Ledford v. United States, 297 F.3d 1378,
AJAMIAN   v. US                                          5



1382 (Fed. Cir. 2002), it does not have jurisdiction to
consider Ajamian’s claims under those statutes. Ajamian
also references alleged violations of the Constitution and
“due process of law,” but that is insufficient to establish
jurisdiction in the Court of Federal Claims because those
claims do not mandate the payment of money. Smith v.
United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (“The
law is well settled that the Due Process clauses of both
the Fifth and Fourteenth Amendments do not mandate
the payment of money and thus do not provide a cause of
action under the Tucker Act.”).
    We have considered Ajamian’s remaining argu-
ments—including those in his post-briefing filings—and
find them unpersuasive on the issue of the Court of Fed-
eral Claims’s jurisdiction.
                     III. CONCLUSION
    For the foregoing reasons, we affirm the Court of Fed-
eral Claims’s dismissal of Ajamian’s claims for lack of
subject matter jurisdiction.
                      AFFIRMED